EXAMINER'S AMENDMENT
This action is response to the communication received on 9/3/2021. Examiner acknowledges the amendments made to claims 1, 3-5, 8, 9, 11, and 12. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A method for enhancing cognitive function based on individual
cognitive frequency resonance, comprising:
	executing, by a subject, a cognitive task related to a specific cognitive function;
	measuring an electroencephalogram (EEG) of the subject that is executing the cognitive
task;
	analyzing a power spectrum for each frequency band of the measured EEG of the subject;
	setting a peak frequency having a highest amplitude value in the analyzed power
spectrum for [the] each frequency band as an individual cognitive frequency (ICF) of the subject executing the cognitive task; and
	generating a same frequency or waveform as the peak frequency set as the individual
cognitive frequency, and bringing the generated frequency or waveform into resonance
with brain waves of the subject related to the specific cognitive function.



cognitive frequency resonance, comprising:
	a cognitive task execution unit which allows a subject to execute a cognitive task related
to a specific cognitive function;
	an electroencephalogram (EEG) measuring unit which measures an EEG of the subject that is executing the cognitive task;
	an EEG spectrum analysis unit which analyzes a power spectrum for each frequency band of the measured EEG of the subject;
	a frequency setting unit which sets a peak frequency having a highest amplitude value in
the analyzed power spectrum for [the] each frequency band as an Individual Cognitive Frequency (ICF) of the subject executing the cognitive task; and
	a frequency resonating unit which generates a same frequency or waveform as the peak frequency set as the individual cognitive frequency, and brings the generated frequency or waveform into resonance with brain waves of the subject related to the specific cognitive function.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cognitive task execution unit, electroencephalogram measuring unit, EEG spectrum analysis unit, frequency setting unit, and frequency resonating unit in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant’s specification has defined the following:
cognitive task execution unit – a speaker or display monitor (page 8, lines 179-184), 
 electroencephalogram measuring unit – any EEG measuring device (page 8, lines 185-193; page 11, lines 259-268 ),
 EEG spectrum analysis unit – spectrum analyzer or wavelet analyzer (page 8, lines 194-200),
 frequency setting unit – computer component with software to perform the function (page 27-28; lines 640-665), and 
frequency resonating unit – transcranial current stimulator, transcranial magnetic stimulator, low-intensity focused ultrasound stimulation (page 9, lines 205-210; page 16, line 383-page 17, line 415).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art found was US 2009/0318826 (Green et al., hereinafter Green) and US 2019/0247662 (Poltroak). However, the art does not disclose or suggest a method that includes a combination with the following steps:
analyzing a power spectrum of a measured EEG of a subject for each frequency band;
setting a peak frequency having a highest amplitude value in each frequency band of the analyzed power spectrum as individual cognitive frequency (IGF) of the subject executing the cognitive task; and
generating a same frequency or waveform as the peak frequency set as the individual cognitive frequency, and bringing the generated frequency or waveform into resonance with brain waves of the subject related to the specific cognitive function.
Claims 2-11 inherit the deficiencies of claim 1 and are likewise rejected.
In regards to claim 12, the closest prior art found was US 2009/0318826 (Green et al., hereinafter Green) and US 2019/0247662 (Poltroak). However, the art does not disclose or suggest a device with the following components:
a spectrum analyzer or wavelet analyzer that analyzes a power spectrum of a measured EEG of a subject for each frequency band;
a computer component that sets a peak frequency having a highest amplitude value in each frequency band of the analyzed power spectrum as individual cognitive frequency (IGF) of the subject executing the cognitive task; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791